Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 14,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00407-CR


                ERNESTO VILLARREAL JUNIOR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCR-069296


                 MEMORANDUM                      OPINION

      Appellant Ernesto Villarreal, Jr. has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2